EXHIBIT 10.1
 
 
SALARY CONTINUATION AGREEMENT
 
This Salary Continuation Agreement (the “Agreement”) by and between West End
Bank, located in Richmond, Indiana (the “Employer”), and Timothy R. Frame (the
“Executive”), effective the 1st day of July, 2016, formalizes the agreements and
understanding between the Employer and the Executive.
 
WITNESSETH:
 
WHEREAS, the Executive is employed by the Employer;
 
WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive’s continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;
 
WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;
 
WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and
 
WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer;
 
NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:
 
ARTICLE 1
DEFINITIONS
 
For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:
 
1.1 “Accrued Benefit” means the dollar value of the liability that should be
accrued by the Employer, under Generally Accepted Accounting Principles, for the
Employer’s obligation to the Executive under this Agreement, calculated by
applying Accounting Standards Codification 710-10 (or the applicable successor
accounting guidance) and the Discount Rate.
 
1.2 “Administrator” means the Board or its designee.
 
1.3 “Affiliate” means any business entity with whom the Employer would be
considered a single employer under Code Section 414(b) and 414(c).  Such term
shall be interpreted in a manner consistent with the definition of “service
recipient” contained in Code Section 409A.
 
 


  1
 

--------------------------------------------------------------------------------

 

1.4 “Beneficiary” means the person or persons designated in writing by the
Executive to receive benefits hereunder in the event of the Executive’s death.
 
1.5 “Board” means the Board of Directors of the Employer.
 
1.6 “Cause” means any of the following acts or circumstances: (i) personal
dishonesty; (ii) incompetence; (iii) willful misconduct; (iv) breach of
fiduciary duty involving personal profit; (v) intentional failure to perform
stated duties; (vi) willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order; or
(vii) material breach of any provision of this Agreement.  Notwithstanding the
foregoing, Cause shall not be deemed to exist unless there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof.  .
 
1.7 “Change in Control” means a change in the ownership or effective control of
the Employer, or in the ownership of a substantial portion of the assets of the
Employer, as such change is defined in Code Section 409A and regulations
thereunder.
 
1.8 “Claimant” means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.
 
1.9 “Code” means the Internal Revenue Code of 1986, as amended.
 
1.10 “Disability” means a condition of the Executive whereby the Executive
either: (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.  The Administrator
will determine whether the Executive has incurred a Disability based on its own
good faith determination and may require the Executive to submit to reasonable
physical and mental examinations for this purpose.  The Executive will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.
 
1.11 “Discount Rate” means the rate used by the Administrator for determining
the Accrued Benefit.  The initial Discount Rate is four per cent (4%).   The
Administrator may adjust the Discount Rate to maintain the rate within
reasonable standards according to Generally Accepted Accounting Principles and
applicable bank regulatory guidance.
 
 


  2
 

--------------------------------------------------------------------------------

 

1.12 “Early Termination” means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs following a Change in
Control or due to termination for Cause.
 
1.13 “Effective Date” means July 1, 2016.
 
1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
1.15 “Normal Retirement Age” means the date the Executive attains age
sixty-seven (67).
 
1.16 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.  The initial Plan Year shall commence on the
Effective Date and end on the following December 31.
 
1.17 “Separation from Service” means a termination of the Executive’s employment
with the Employer and its Affiliates for reasons other than death or
Disability.  A Separation from Service may occur as of a specified date for
purposes of the Agreement even if the Executive continues to provide some
services for the Employer or its Affiliates after that date, provided that the
facts and circumstances indicate that the Employer and the Executive reasonably
anticipated at that date that either no further services would be performed
after that date, or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36) month period (or the full period during which the Executive performed
services for the Employer, if that is less than thirty-six (36) months).  A
Separation from Service will not be deemed to have occurred while the Executive
is on military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six (6) months or, if longer, the period
for which a statute or contract provides the Executive with the right to
reemployment with the Employer.  If the Executive’s leave exceeds six (6) months
but the Executive is not entitled to reemployment under a statute or contract,
the Executive incurs a Separation of Service on the next day following the
expiration of such six (6) month period.  In determining whether a Separation of
Service occurs the Administrator shall take into account, among other things,
the definition of “service recipient” and “employer” set forth in Treasury
regulation §1.409A-1(h)(3).  The Administrator shall have full and final
authority, to determine conclusively whether a Separation from Service occurs,
and the date of such Separation from Service.
 
1.18 “Specified Employee” means an individual that satisfies the definition of a
“key employee” of the Employer as such term is defined in Code §416(i) (without
regard to Code §416(i)(5)), provided that the stock of the Employer is publicly
traded on an established securities market or otherwise, as defined in Code
§1.897-1(m).  If the Executive is a key employee at any time during the twelve
(12) months ending on December 31, the Executive is a Specified Employee for the
twelve (12) month period commencing on the first day of the following April.
 
 


  3
 

--------------------------------------------------------------------------------

 

ARTICLE 2
PAYMENT OF BENEFITS
 
2.1           Normal Retirement Benefit.  Upon Separation from Service after
Normal Retirement Age, the Employer shall pay the Executive an annual benefit in
the amount of Fifty Thousand Dollars ($50,000) in lieu of any other benefit
hereunder.  The annual benefit will be paid in equal monthly installments
commencing in the first month following Separation from Service and continuing
for fifteen (15) years.
 
2.2           Early Termination Benefit.  If Early Termination occurs, the
Employer shall pay the Executive the Accrued Benefit in lieu of any other
benefit hereunder.  The benefit shall be paid in a lump sum in the first month
following Separation from Service.
 
2.3           Disability Benefit.  In the event the Executive suffers a
Disability prior to Normal Retirement Age the Employer shall pay the Executive
the Accrued Benefit in lieu of any other benefit hereunder.  The benefit shall
be paid in a lump sum the month following Disability.
 
2.4           Change in Control Benefit.  If a Change in Control occurs,
followed by Separation of Service prior to Normal Retirement Age, the Employer
shall pay the Executive an amount equal to the present value of the Normal
Retirement benefit, discounted back from Normal Retirement Age to the date of
Separation from Service using the lowest Discount Rate in effect within the
twelve (12) months preceding a Change in Control in lieu of any other benefit
hereunder.  The benefit shall be paid in a lump sum in the first month following
Separation from Service.
 
2.5           Death Prior to Commencement of Benefit Payments.  In the event the
Executive dies prior to Separation from Service, the Employer shall pay the
Beneficiary the Accrued Benefit in lieu of any other benefit hereunder.  The
benefit shall be paid in a lump sum the month following the Executive’s death.
 
2.6           Death Subsequent to Commencement of Benefit Payments.  In the
event the Executive dies while receiving payments, but prior to receiving all
payments due and owing hereunder, the Employer shall pay the Beneficiary the
remaining Accrued Benefit in a lump sum the month following the Executive’s
death.
 
2.7           Termination for Cause.  If the Employer terminates the Executive’s
employment for Cause, then the Executive shall not be entitled to any benefits
under the terms of this Agreement.
 
2.8           Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at the time of Separation from Service, the provisions of
this Section shall govern all distributions hereunder.  Distributions which
would otherwise be made to the Executive due to Separation from Service shall
not be made during the first six (6) months following Separation from
Service.  Rather, any distribution which would otherwise be paid to the
Executive during such period shall be accumulated and paid (without interest) to
the Executive in a lump sum on the first day of the seventh month following
Separation from Service, or if earlier, upon the Executive’s death.  All
subsequent distributions shall be paid as they would have had this Section not
applied.
 
 


  4
 

--------------------------------------------------------------------------------

 

2.9           Acceleration of Payments.  Except as specifically permitted
herein, no acceleration of the time or schedule of any payment may be made
hereunder.  Notwithstanding the foregoing, payments may be accelerated, in
accordance with the provisions of Treasury Regulation §1.409A-3(j)(4) in the
following circumstances: (i) as a result of certain domestic relations orders;
(ii) in compliance with ethics agreements with the federal government; (iii) in
compliance with the ethics laws or conflicts of interest laws; (iv) in limited
cashouts (but not in excess of the limit under Code §402(g)(1)(B)); (v) to pay
employment-related taxes; or (vi) to pay any taxes that may become due at any
time that the Agreement fails to meet the requirements of Code Section 409A.
 
2.10           [Reserved].
 
2.11           [Reserved].
 
2.12           Facility of Payment.  If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Administrator may make
such distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee.  Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.
 
2.13           Excise Tax Limitation.  Notwithstanding any provision of this
Agreement to the contrary, if any benefit payment hereunder would be treated as
an “excess parachute payment” under Code Section 280G, the Employer shall reduce
such benefit payment to the extent necessary to avoid treating such benefit
payment as an excess parachute payment.  The Executive shall be entitled to only
the reduced benefit and shall forfeit any amount over and above the reduced
amount.
 
2.14           Changes in Form or Timing of Benefit Payments.  The Employer and
the Executive may, subject to the terms hereof, amend this Agreement to delay
the timing or change the form of payments.  Any such amendment:
 
(a)           must take effect not less than twelve (12) months after the
amendment is made;
(b)           must, for benefits distributable due solely to the arrival of a
specified date, or on account of Separation from Service or Change in Control,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;
(c)           must, for benefits distributable due solely to the arrival of a
specified date, be made not less than twelve (12) months before distribution is
scheduled to begin; and
(d)           may not accelerate the time or schedule of any distribution.
 


  5
 

--------------------------------------------------------------------------------

 

ARTICLE 3
BENEFICIARIES
 
3.1           Designation of Beneficiaries.  The Executive may designate any
person to receive any benefits payable under the Agreement upon the Executive’s
death, and the designation may be changed from time to time by the Executive by
filing a new designation.  Each designation will revoke all prior designations
by the Executive, shall be in the form prescribed by the Administrator, and
shall be effective only when filed in writing with the Administrator during the
Executive’s lifetime.  If the Executive names someone other than the Executive’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Executive’s spouse and returned to the
Administrator.  The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved.
 
3.2           Absence of Beneficiary Designation.  In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Executive, the
Employer shall pay the benefit payment to the Executive’s spouse.  If the spouse
is not living then the Employer shall pay the benefit payment to the Executive’s
living descendants per stirpes, and if there are no living descendants, to the
Executive’s estate.  In determining the existence or identity of anyone entitled
to a benefit payment, the Employer may rely conclusively upon information
supplied by the Executive’s personal representative, executor, or administrator.
 
 
ARTICLE 4

 
ADMINISTRATION

 
4.1           Administrator Duties.  The Administrator shall be responsible for
the management, operation, and administration of the Agreement.  When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary.  No provision
of this Agreement shall be construed as imposing on the Administrator any
fiduciary duty under ERISA or other law, or any duty similar to any fiduciary
duty under ERISA or other law.
 
4.2           Administrator Authority.  The Administrator shall enforce this
Agreement in accordance with its terms, shall be charged with the general
administration of this Agreement, and shall have all powers necessary to
accomplish its purposes.
 
4.3           Binding Effect of Decision.  The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final, conclusive and
binding upon all persons having any interest in this Agreement.
 
 


  6
 

--------------------------------------------------------------------------------

 

4.4           Compensation, Expenses and Indemnity.  The Administrator shall
serve without compensation for services rendered hereunder.  The Administrator
is authorized at the expense of the Employer to employ such legal counsel and/or
recordkeeper as it may deem advisable to assist in the performance of its duties
hereunder.  Expense and fees in connection with the administration of this
Agreement shall be paid by the Employer.
 
4.5           Employer Information.  The Employer shall supply full and timely
information to the Administrator on all matters relating to the Executive’s
compensation, death, Disability or Separation from Service, and such other
information as the Administrator reasonably requires.
 
4.6           [Reserved].
 
4.7           Compliance with Code Section 409A.  The Employer and the Executive
intend that the Agreement comply with the provisions of Code Section 409A to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year prior to the year in which amounts are actually paid to the
Executive or Beneficiary.  This Agreement shall be construed, administered and
governed in a manner that affects such intent, and the Administrator shall not
take any action that would be inconsistent therewith.
 
ARTICLE 5
CLAIMS AND REVIEW PROCEDURES
 
5.1           Claims Procedure.  A Claimant who has not received benefits under
this Agreement that he or she believes should be distributed shall make a claim
for such benefits as follows.
 
(a)           Initiation – Written Claim.  The Claimant initiates a claim by
submitting to the Administrator a written claim for the benefits.  If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant.  All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred.  The claim
must state with particularity the determination desired by the Claimant.
(b)           Timing of Administrator Response.  The Administrator shall respond
to such Claimant within ninety (90) days after receiving the claim.  If the
Administrator determines that special circumstances require additional time for
processing the claim, the Administrator can extend the response period by an
additional ninety (90) days by notifying the Claimant in writing, prior to the
end of the initial ninety (90) day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.
(c)           Notice of Decision.  If the Administrator denies part or all of
the claim, the Administrator shall notify the Claimant in writing of such
denial.  The Administrator shall write the notification in a manner calculated
to be understood by the Claimant.  The notification shall set forth:  (i) the
specific reasons for the denial; (ii) a reference to the specific provisions of
this Agreement on which the denial is based; (iii) a description of any
additional information or material necessary for the Claimant to perfect the
claim and an explanation of why it is needed; (iv) an explanation of this
Agreement’s review procedures and the time limits applicable to such procedures;
and (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
 
 


  7
 

--------------------------------------------------------------------------------

 

5.2           Review Procedure.  If the Administrator denies part or all of the
claim, the Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.
 
(a)           Initiation – Written Request.  To initiate the review, the
Claimant, within sixty (60) days after receiving the Administrator’s notice of
denial, must file with the Administrator a written request for review.
(b)           Additional Submissions – Information Access.  The Claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Administrator shall also provide
the Claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the Claimant’s claim for benefits.
(c)           Considerations on Review.  In considering the review, the
Administrator shall take into account all materials and information the Claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
(d)           Timing of Administrator Response.  The Administrator shall respond
in writing to such Claimant within sixty (60) days after receiving the request
for review.  If the Administrator determines that special circumstances require
additional time for processing the claim, the Administrator can extend the
response period by an additional sixty (60) days by notifying the Claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required.  The notice of extension must set forth the
special circumstances and the date by which the Administrator expects to render
its decision.
(e)           Notice of Decision.  The Administrator shall notify the Claimant
in writing of its decision on review.  The Administrator shall write the
notification in a manner calculated to be understood by the Claimant.  The
notification shall set forth:  (a) the specific reasons for the denial; (b) a
reference to the specific provisions of this Agreement on which the denial is
based; (c) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and (d) a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).
 
 


  8
 

--------------------------------------------------------------------------------

 


ARTICLE 6
AMENDMENT AND TERMINATION
 
6.1           Agreement Amendment Generally.  Except as provided in Section 6.2,
this Agreement may be amended only by a written agreement signed by both the
Employer and the Executive.
 
6.2           Amendment to Insure Proper Characterization of
Agreement.  Notwithstanding anything in this Agreement to the contrary, the
Agreement may be amended by the Employer at any time, if found necessary in the
opinion of the Employer, i) to ensure that the Agreement is characterized as
plan of deferred compensation maintained for a select group of management or
highly compensated employees as described under ERISA, ii) to conform the
Agreement to the requirements of any applicable law or iii) to comply with the
written instructions of the Employer’s auditors or banking regulators.
 
6.3           Agreement Termination Generally.  Except as provided in Section
6.4, this Agreement may be terminated only by a written agreement signed by the
Employer and the Executive.  Such termination shall not cause a distribution of
benefits under this Agreement.  Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2.
 
6.4           Effect of Complete Termination.  Notwithstanding anything to the
contrary in Section 6.3, and subject to the requirements of Code Section 409A
and Treasury Regulations §1.409A-3(j)(4)(ix), at certain times the Employer may
completely terminate and liquidate the Agreement.  In the event of such a
complete termination, the Employer shall pay the Accrued Benefit balance to the
Executive.  Such complete termination of the Agreement shall occur only under
the following circumstances and conditions.
 
(a)           Corporate Dissolution or Bankruptcy.  The Employer may terminate
and liquidate this Agreement within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), provided that all benefits paid under
the Agreement are included in the Executive’s gross income in the latest of: (i)
the calendar year which the termination occurs; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the payment is administratively practicable.
(b)           Change in Control.  The Employer may terminate and liquidate this
Agreement by taking irrevocable action to terminate and liquidate within the
thirty (30) days preceding or the twelve (12) months following a Change in
Control.  This Agreement will then be treated as terminated only if all
substantially similar arrangements sponsored by the Employer which are treated
as deferred under a single plan under Treasury Regulations §1.409A-1(c)(2) are
terminated and liquidated with respect to each participant who experienced the
Change in Control so that the Executive and any participants in any such similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Employer
takes the irrevocable action to terminate the arrangements.
 
 


  9
 

--------------------------------------------------------------------------------

 

 
(c)           Discretionary Termination.  The Employer may terminate and
liquidate this Agreement provided that: (i) the termination does not occur
proximate to a downturn in the financial health of the Employer; (ii) all
arrangements sponsored by the Employer and Affiliates that would be aggregated
with any terminated arrangements under Treasury Regulations §1.409A-1(c) are
terminated; (iii) no payments, other than payments that would be payable under
the terms of this Agreement if the termination had not occurred, are made within
twelve (12) months of the date the Employer takes the irrevocable action to
terminate this Agreement; (iv) all payments are made within twenty-four (24)
months following the date the Employer takes the irrevocable action to terminate
and liquidate this Agreement; and (v) neither the Employer nor any of its
Affiliates adopt a new arrangement that would be aggregated with any terminated
arrangement under Treasury Regulations §1.409A-1(c) if the Executive
participated in both arrangements, at any time within three (3) years following
the date the Employer takes the irrevocable action to terminate this Agreement.
 
ARTICLE 7
MISCELLANEOUS
 
7.1           No Effect on Other Rights.  This Agreement constitutes the entire
agreement between the Employer and the Executive as to the subject matter
hereof.  No rights are granted to the Executive by virtue of this Agreement
other than those specifically set forth herein.  Nothing contained herein will
confer upon the Executive the right to be retained in the service of the
Employer nor limit the right of the Employer to discharge or otherwise deal with
the Executive without regard to the existence hereof.
 
7.2           State Law.  To the extent not governed by ERISA, the provisions of
this Agreement shall be construed and interpreted according to the internal law
of the State of Indiana without regard to its conflicts of laws principles.
 
7.3           Validity.  In case any provision of this Agreement shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein.
 
7.4           Nonassignability.  Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
 
7.5           Unsecured General Creditor Status.  Payment to the Executive or
any Beneficiary hereunder shall be made from assets which shall continue, for
all purposes, to be part of the general, unrestricted assets of the Employer and
no person shall have any interest in any such asset by virtue of any provision
of this Agreement.  The Employer’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future.  In the event that the Employer
purchases an insurance policy insuring the life of the Executive to recover the
cost of providing benefits hereunder, neither the Executive nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.
 
 


  10
 

--------------------------------------------------------------------------------

 

7.6           Life Insurance.  If the Employer chooses to obtain insurance on
the life of the Executive in connection with its obligations under this
Agreement, the Executive hereby agrees to take such physical examinations and to
truthfully and completely supply such information as may be required by the
Employer or the insurance company designated by the Employer.
 
7.7           Unclaimed Benefits.  The Executive shall keep the Employer
informed of the Executive’s current address and the current address of the
Beneficiary.  If the location of the Executive is not made known to the Employer
within three years after the date upon which any payment of any benefits may
first be made, the Employer shall delay payment of the Executive’s benefit
payment(s) until the location of the Executive is made known to the Employer;
however, the Employer shall only be obligated to hold such benefit payment(s)
for the Executive until the expiration of three (3) years.  Upon expiration of
the three (3) year period, the Employer may discharge its obligation by payment
to the Beneficiary.  If the location of the Beneficiary is not made known to the
Employer by the end of an additional two (2) month period following expiration
of the three (3) year period, the Employer may discharge its obligation by
payment to the Executive’s estate.  If there is no estate in existence at such
time or if such fact cannot be determined by the Employer, the Executive and
Beneficiary shall thereupon forfeit all rights to any benefits provided under
this Agreement.
 
7.8           Suicide or Misstatement.  No benefit shall be distributed
hereunder if the Executive commits suicide within two (2) years after the
Effective Date, or if an insurance company which issued a life insurance policy
covering the Executive and owned by the Employer denies coverage (i) for
material misstatements of fact made by the Executive on an application for life
insurance, or (ii) for any other reason.
 
7.9           Removal. Notwithstanding anything in this Agreement to the
contrary, the Employer shall not distribute any benefit under this Agreement if
the Executive is subject to a final removal or prohibition order issued pursuant
to Section 8(e) of the Federal Deposit Insurance Act.  Furthermore, any payments
made to the Executive pursuant to this Agreement shall, if required, comply with
12 U.S.C. 1828, FDIC Regulation 12 CFR Part 359 and any other regulations or
guidance promulgated thereunder.
 
7.10           Notice.  Any notice, consent or demand required or permitted to
be given to the Employer or Administrator under this Agreement shall be
sufficient if in writing and hand-delivered or sent by registered or certified
mail to the Employer’s principal business office.  Any notice or filing required
or permitted to be given to the Executive or Beneficiary under this Agreement
shall be sufficient if in writing and hand-delivered or sent by mail to the last
known address of the Executive or Beneficiary, as appropriate.  Any notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark or on the receipt for registration or
certification.
 
 


  11
 

--------------------------------------------------------------------------------

 

7.11           Headings and Interpretation.  Headings and sub-headings in this
Agreement are inserted for reference and convenience only and shall not be
deemed part of this Agreement.  Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.
 
7.12           Alternative Action.  In the event it becomes impossible for the
Employer or the Administrator to perform any act required by this Agreement due
to regulatory or other constraints, the Employer or Administrator may perform
such alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Employer, provided that such
alternative act does not violate Code Section 409A.
 
7.13           Coordination with Other Benefits.  The benefits provided for the
Executive or the Beneficiary under this Agreement are in addition to any other
benefits available to the Executive under any other plan or program for
employees of the Employer.  This Agreement shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided herein.
 
7.14           Inurement.  This Agreement shall be binding upon and shall inure
to the benefit of the Employer, its successor and assigns, and the Executive,
the Executive’s successors, heirs, executors, administrators, and the
Beneficiary.
 
7.15           Tax Withholding.  The Employer may make such provisions and take
such action as it deems necessary or appropriate for the withholding of any
taxes which the Employer is required by any law or regulation to withhold in
connection with any benefits under the Agreement.  The Executive shall be
responsible for the payment of all individual tax liabilities relating to any
benefits paid hereunder.
 
7.16           Aggregation of Agreement.  If the Employer offers other
non-qualified deferred compensation plans, this Agreement and those plans shall
be treated as a single plan to the extent required under Code Section 409A.
 
IN WITNESS WHEREOF, the Executive and a representative of the Employer have
executed this Agreement document as indicated below:
 
                                                                         


 
Executive: 
 
 
Employer:
 /s/ Timothy R. Frame
By: /s/ John P. McBride
Timothy R. Frame
Its: Chairman of the Board



 

12                                                           
 


 
 
 

--------------------------------------------------------------------------------

 

SALARY CONTINUATION AGREEMENT
 
Beneficiary Designation
 
I, Timothy R. Frame, designate the following as Beneficiary under this
Agreement:
 
Primary
 
____________________________________________________________________________________                   _______%
 
____________________________________________________________________________________                    _______%
 
Contingent
 
____________________________________________________________________________________                     _______%
 
____________________________________________________________________________________                      _______%
 


 
I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death.  I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
 
Signature:                      _______________________________                                                                Date:           _______
 
SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)
I consent to the beneficiary designation above.  I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.
Spouse Name:                                _______________________________
Signature:                      _______________________________                                                      Date:                      
 



 
 
 
Received by the Administrator this ________ day of ___________________, 20__
 
By:           _________________________________
Title:        _________________________________
 